DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim status
2.	Claims 20-23, 31, 34 and 42-57 are pending; claims 20 and 48 are independent. Claims 1-19, 24-30, 32, 33 and 35-41 have been cancelled.
Response to Arguments
3.	Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Tam, Mahesh, Marshall and Shieh does not teach or suggest “displaying a second touchpad scheme on the mobile communication device based at least in part on the determined user hand usage, the second touchpad scheme comprising a second set of actuable control inputs.” , as recited in claim 20.
However, the examiner respectfully disagrees, Tam as primary reference taught in Para 0106-0108, wherein a wireless communications device 406 include a user interface 52 which includes a touch sensitive screen or keypad. A touch sensitive screen may simplify navigation within various types of interactive television applications. In some embodiments a touch sensitive screen of wireless communications device 406 need only display those buttons or controls that apply to the specific screen that the user is viewing or the specific task that the user is performing. In addition, an interface displayed on a touch sensitive screen may change to suit the type of data entry the user 
On the other side Shieh, taught in fig. 5 and col. 4, line 49 to col. 5, line 47, wherein the user(s) move and operate the virtual pointing device(s). As the user slides his/her hand over touchscreen 200 such that the hand remains in substantial contact with touchscreen 200, the OS detects the position of the user's moving hand on touchscreen 200 and, in response, continuously re-defines the "activated" areas of the virtual pointing device to be the areas under the hand (or a portion of the hand). Therefore, the virtual pointing device moves with and according to the movement of the user's hand. In fig. 6, col. 8, line 28 to col. 9, line 33, wherein prompting the user to provide any customization of the virtual pointing device. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that Tam, Mahesh, Marshall and Shieh does not teach or suggest “adjusting a size of the displayed touchpad scheme based at least in part on the determined reach”, as recited in claim 48.
However, Shieh disclosed in fig. 2, col. 3, line 49 to col. 4, line 48, wherein when touchscreen 200 detects one or more hand/finger patterns similar to the one shown in Therefore, the virtual pointing device moves with and according to the movement of the user's hand. In fig. 6, col. 8, line 28 to col. 9, line 33, wherein prompting the user to provide any customization of the virtual pointing device and that it is enough for the claim language.
For the same reasons above rejection to claims 21-23, 31, 34 and 42-47, 49-57 still stands.
Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in 
which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).

7.	Claims 20, 34, 42-44, 31, 46, 48-51, 53, 54 and 57 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Tam et al. (US 2011/0163939 A1, hereinafter “Tam”) in view of Mahesh et al. (US 2008/0114614 A1, hereinafter “Mahesh”, listed in the IDS filed 2 July 2015) and Marshall et al. (US 2006/0147099 A1, Shieh (US Patent 6,067,079, hereinafter “Shieh”), listed in the IDS filed 28/February 2019).
Consider claim 20 Tam discloses a computer-implemented method [E.g., paragraph 0071, “microprocessors”] for controlling display of images on a display station [E.g. in Fig. 7, user equipment 402 is such a display station; e.g., paragraph 0035, “user equipment 402 (e.g., a television)”] using a mobile communication device [E.g., in Fig. 7, wireless communications device 406 is such a mobile communication device; e.g., paragraph 0037, “wireless communications device 406”], the method comprising:
displaying a plurality of images on a screen of the display station [E.g., this is shown in Fig. 7: the program listings screen is such a plurality of images; e.g., paragraphs 0019 and 0047];
receiving a selection of one of the displayed images via a user interface (Para 0113, wherein during normal television viewing, the user may tune user equipment (e.g., a set top box 28) to a desired television channel (analog or digital);
automatically selecting a first touchpad scheme of a plurality of different touchpad schemes in response to receiving the  selection of the one of the displayed image (fig. 13 and Paras 0106-0108, wherein a wireless communications device 406 include a user interface 52 which includes a touch sensitive screen or keypad. A touch sensitive screen may simplify navigation within various types of interactive television applications. In some embodiments a touch sensitive screen of wireless communications device 406 need only display those buttons or controls that apply to the specific screen that the user is viewing or the specific task that the user is performing. In 
each touchpad scheme in the plurality of different touchpad schemes comprising a respective set of actuable control inputs (fig. 13 and Paras 0106-0108, for example, a keyboard or a number pad);
displaying the first touchpad scheme on the mobile communication device, the first touchpad scheme comprising a first set of actuable control inputs (fig. 13 and Paras 0106-0108 for example, a keyboard or a number pad);
receiving a touch signal on the mobile communication device (Para 0110, wherein keys may be displayed on wireless communications device 406, and the user may touch the keys on the screen to generate commands);
the second touchpad scheme comprising a second set of actuable control inputs (fig. 13 and Paras 0106-0108 for example, a keyboard or a number pad);
detecting a manipulation of at least one of the displayed first touchpad scheme or displayed second touchpad scheme (Paras 0106-0108, wherein an interface displayed on a touch sensitive screen may change to suit the type of data entry the user is going to perform in the television application. For example, a keyboard may be displayed to provide a user with an opportunity to enter one or more characters, or a number pad may be displayed to simplify numeric entries); and
sending an instruction from the mobile communication device to the display station to cause a change in display of the selected one of the displayed images in 
But Tam apparently does not explicitly teach the italicized portions of: a computer-implemented method for controlling display of medical images on a medical image review workstation using a mobile communication device, the method comprising:
displaying a plurality of medical images on a screen of the medical image review workstation;
receiving a selection of  one of the displayed medical images via a user interface separate from the mobile communication device;
automatically selecting a first touchpad scheme of a plurality of different touchpad schemes in response to receiving the  selection of the one of the displayed medical image, each touchpad scheme in the plurality of different touchpad schemes comprising a respective set of actuable control inputs;
displaying the first touchpad scheme on the mobile communication device;
detecting a manipulation of at least one of the displayed first touchpad scheme or the displayed second touchpad scheme; and 
medical image review workstation to cause a change in display of the selected medical image in response to the user manipulation of at least one of the displayed selected touchpad scheme.
In other words, Tam does not explicitly teach that the system can be used in the application of viewing medical images and changing the view of the medical image displayed on the main display, and does not explicitly teach that the initial selection of the data to be acted upon is done by an input received on the main display and not the mobile communication device.
However, Mahesh explicitly teaches that a change in the display of a medical image displayed on a medical image review workstation can be made by means of touch input to a mobile communication device [E.g., paragraph 0035]. And Marshall explicitly teaches that the initial selection of the displayed medical data to be acted upon is done by an input received on the main display and not the mobile communication device [E.g., Fig. 5 and paragraph 0031].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to take the invention of Tam, as embodied in a method of automatically selecting and displaying one of a plurality of different available touchpad schemes on a mobile communication device in accordance with the particular material displayed on a main display, and modify it to incorporate: 1) that the system can be used in the application of viewing medical images and changing the view of the medical image displayed on the main display, and 2) that the initial selection of the data to be acted upon is done by an input received on the main display and not the mobile communication device, as taught by Mahesh and Marshall, respectively. The 
Tam in view of Mahesh and in view of Marshall apparently does not explicitly teach determining a user hand usage based on the received touch signal; and displaying a second touchpad scheme on the mobile communication device based at least in part on the determined user hand usage.
However, Shieh disclosed fig. 5 and col. 4, line 49 to col. 5, line 47, wherein the user(s) move and operate the virtual pointing device(s). As the user slides his/her hand over touchscreen 200 such that the hand remains in substantial contact with touchscreen 200, the OS detects the position of the user's moving hand on touchscreen 200 and, in response, continuously re-defines the "activated" areas of the virtual pointing device to be the areas under the hand (or a portion of the hand). Therefore, the virtual pointing device moves with and according to the movement of the user's hand. In fig. 6, col. 8, line 28 to col. 9, line 33, wherein prompting the user to provide any customization of the virtual pointing device. 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to take the invention of Tam in view of Mahesh and in view of Marshall, as embodied in a computer-implemented method for controlling display of medical images on a medical image review workstation using a mobile communication determining a user hand usage based on the received touch signal; displaying a second touchpad scheme on the mobile communication device based at least in part on the determined user hand usage; detecting user manipulation of at least one of the displayed selected touchpad scheme and displayed second touchpad scheme; and sending an instruction from the mobile communication device to the medical image review workstation to cause a change in display of the selected medical image in response to the user manipulation of at least one of the displayed selected touchpad scheme and displayed second touchpad scheme, as taught by Shieh. The suggestion/motivation would have been to allow the user to quickly interface, which is convenient, because the user is able to customize the pointing device.
Consider claim 34. Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 20.
In addition Marshall discloses: wherein receiving the selection of the one of  the displayed medical images comprises detecting, at the review workstation, a selection of an active output window of the screen of the review workstation in which the one of the displayed medical image is displayed [E.g., Fig. 5 and paragraph 0031].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to take the invention of Tam in view of Mahesh, Marshall and Shieh, as embodied in a method of automatically selecting and displaying one of a plurality of different available touchpad schemes on a mobile communication device to change the display of a medical image displayed on a medical image review workstation, and modify it to incorporate: wherein selecting the displayed medical image 
Consider claim 42. Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 20,
Tam discloses that the user may customize displays and customize the user interface [E.g., paragraph 0066]. 
In addition, Shieh teach the italicized portions of: further comprising receiving one or more customizations to at least one of the displayed first  touchpad scheme or the displayed second touchpad scheme (fig. 5 and col. 4, line 49 to col. 5, line 47 and fig. 6, col. 8, line 28 to col. 9, line 33, wherein prompting the user to provide any customization of the virtual pointing device).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to take the invention of Tam in view of Mahesh and in view of Marshall, as embodied in a method of automatically selecting and displaying one of a plurality of different available touchpad schemes on a mobile communication device to change the display of a medical image displayed on a medical image review workstation, and specifically feature, and modify it to incorporate the italicized portions of: the user customizing at least one of the displayed selected touchpad scheme and the displayed second touchpad scheme, as taught by Shieh. The suggestion/motivation would have been to allow the user to quickly interface, which is convenient, because the user is able to customize the pointing device.
claim 43.  Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 42.
In addition, Shieh teaches: wherein receiving one or more customizations to the at least one of the displayed first touchpad scheme or the displayed second touchpad scheme comprises modifying an arrangement of a respective first or second set of actuable controls inputs  in of the displayed first touchpad scheme or the displayed second touchpad scheme (fig. 5 and col. 4, line 49 to col. 5, line 47 and fig. 6, col. 8, line 28 to col. 9, line 33, wherein prompting the user to provide any customization of the virtual pointing device). In addition, the same motivation is used as the rejection in claim 42.
Consider claim 31.  Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 43.
In addition, Shieh teaches: wherein modifying the arrangement of the respective first or second set of actuable controls inputs comprises changing a characteristic selected from the group consisting of number, shape and spatial arrangement of the respective first or second set of actuable controls inputs (fig. 5 and col. 4, line 49 to col. 5, line 47 and fig. 6, col. 8, line 28 to col. 9, line 33, wherein prompting the user to provide any customization of the virtual pointing device). In addition, the same motivation is used as the rejection in claim 42.
Consider claim 44.  Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 43.
In addition, Shieh teaches: wherein the modified first touchpad scheme or the modified second touchpad scheme consists of a subset of the respective first or second 
Consider claim 46.  Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 20.
In addition, Tam teaches: wherein the plurality of medical images are simultaneously displayed on the screen of the medical image review workstation [E.g., Fig. 1 and paragraph 0035 disclose that the same content can be displayed on the main display and the wireless communication device].

Consider claim 48.  Claim 48 recites limitations that are essentially the same as those recited by claim 20 (with one exception, which shall be addressed hereinbelow).  Therefore, said limitations of claim 48 are rejected on the same ground used to reject the corresponding limitations of claim 20, mutatis mutandis.
In addition, Tam discloses: A computer program product comprising a non-transitory computer readable storage medium having stored thereupon a sequence of instructions, which when executed by a computer, causes the computer to perform a process for controlling a display of images on a main display [Fig. 13, processing circuitry 54 and storage RAM 56; paragraph 0105].
Tam in view of Mahesh and in view of Marshall apparently does not explicitly teach determining a reach of a user’s finger based at least in part on the received touch 
However, Shieh disclosed in fig. 2, col. 3, line 49 to col. 4, line 48, wherein when touchscreen 200 detects one or more hand/finger patterns similar to the one shown in FIG. 2, the OS attempts to identify the user(s). To do so, the OS measures the distance of each fingerprint area 215, 220, 230 and 240 from palm print area 210, along with the X, Y coordinates of palm print area 210 and the X, Y extremities of the palm print area 210. The OS defines the cross point of the leftmost and uppermost point of the palm print area 210 as the first reference point 255. The OS measures the longest distance from thumbprint 215 to the first reference point 255. Fig. 5 and col. 4, line 49 to col. 5, line 47, wherein the user(s) move and operate the virtual pointing device(s). As the user slides his/her hand over touchscreen 200 such that the hand remains in substantial contact with touchscreen 200, the OS detects the position of the user's moving hand on touchscreen 200 and, in response, continuously re-defines the "activated" areas of the virtual pointing device to be the areas under the hand (or a portion of the hand). Therefore, the virtual pointing device moves with and according to the movement of the user's hand. In fig. 6, col. 8, line 28 to col. 9, line 33, wherein prompting the user to provide any customization of the virtual pointing device. 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to take the invention of Tam in view of Mahesh and in view of Marshall, as embodied in a computer program product comprising a non-transitory computer readable storage medium having stored thereupon a sequence of instructions, which when executed by a mobile communication device, causes the determining a reach of a user’s finger based at least in part on the received touch signal; and adjusting a size of the displayed touchpad scheme based at least in part on the determined reach, as taught by Shieh. The suggestion/motivation would have been to allow the user to quickly interface, which is convenient, because the user is able to customize the pointing device.
Consider claim 49.  Claim 49 recites limitations that are essentially the same as those recited in claim 42.  Therefore, claim 49 is rejected on the same ground used to reject claim 42, mutatis mutandis.
Consider claim 50.  Claim 50 recites limitations that are essentially the same as those recited in claim 43.  Therefore, claim 50 is rejected on the same ground used to reject claim 43, mutatis mutandis.
Consider claim 51.  Claim 51 recites limitations that are essentially the same as those recited in claim 44.  Therefore, claim 51 is rejected on the same ground used to reject claim 44, mutatis mutandis.
Consider claim 53.  Claim 53 recites limitations that are essentially the same as those recited in claim 31.  Therefore, claim 53 is rejected on the same ground used to reject claim 31, mutatis mutandis.
Consider claim 54.  Claim 54 recites limitations that are essentially the same as those recited in claim 46. Therefore, claim 54 is rejected on the same ground used to reject claim 46, mutatis mutandis.
claim 57.  Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 20. 
In addition, Shieh teaches: wherein the second touchpad scheme comprises a mirrored arrangement of the first touchpad scheme (fig. 3 and col. 7, lines 50-60, wherein the OS determines if a match has been found between a measured hand placed on the touchscreen and any existing user files). In addition, the same motivation is used as the rejection in claim 20.

8.	Claims 21-23 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Tam in view of Mahesh, Marshall, Shieh and Sasano (US 2005/0107689 A1)
Consider claim 21. Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 20.
But Tam in view of Mahesh, Marshall and Shieh apparently does not explicitly teach the italicized portions of: wherein the plurality of medical images were generated by different imaging modalities.
However, Sasano teaches said italicized portions [E.g., Fig. 7C shows that medical images from two different modalities (CT and MRI) are displayed on the same screen; paragraph 0075, “Similarly, as shown in FIG. 7C, it is possible to show a display appearance in which the multi display form of MRI images is provided in the upper region and the multi display form of CT images is provided in the lower region”; paragraph 0009, “display appearances and their displaying turn at the time of displaying at least one of a medical image and report information are set to each user as a display customize display appearances and displaying turn according to a diagnosis purpose of each user and personal preference.  Consequently, it is possible to customize a displaying operation during an interpretation, whereby it is possible to improve efficiency of the interpretation operation” (emphasis added)].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to take the invention of Tam in view of Mahesh, Marshall and Shieh, as embodied in a method of automatically selecting and displaying one of a plurality of different available touchpad schemes on a mobile communication device to change the display of a medical image displayed on a medical image review workstation, and specifically feature the italicized portions of: wherein the medical images were generated by different imaging modalities, as taught by Sasano.  The suggestion/motivation would have been to make viewing medical images created by different imaging modalities (such as CT or MRI) more efficient for the radiologist.
Consider claim 22.  Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 20.
But Tam in view of Mahesh, Marshall and Shieh apparently does not explicitly teach the italicized portions of: wherein the plurality of medical images were generated by a same imaging modality, and are displayed in different view modes.
However, Sasano teaches: wherein the medical images were generated by a same imaging modality, and are displayed in different view modes [E.g., Fig. 7C shows MRI images is provided in the upper region and the multi display form of CT images is provided in the lower region”; paragraph 0009, “display appearances and their displaying turn at the time of displaying at least one of a medical image and report information are set to each user as a display pattern, and at least one of a medical image and report information are displayed according to the display pattern corresponding to a user during an interpretation.  Therefore, it is possible to customize display appearances and displaying turn according to a diagnosis purpose of each user and personal preference.  Consequently, it is possible to customize a displaying operation during an interpretation, whereby it is possible to improve efficiency of the interpretation operation” (emphasis added)].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to take the invention of Tam in view of Mahesh, Marshall and Shieh, as embodied in a method of automatically selecting and displaying one of a plurality of different available touchpad schemes on a mobile communication device to change the display of a medical image displayed on a medical image review workstation, and specifically feature the italicized portions of: wherein the medical images were generated by a same imaging modality, and are displayed in different view modes, as taught by Sasano. The suggestion/motivation would have been to make viewing medical images more efficient for the radiologist.
claim 23. Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 20.
But Tam in view of Mahesh, Marshall and Shieh apparently does not explicitly teach the italicized portions of: wherein the plurality of medical images were generated by different imaging modalities and are displayed in different view modes.
However, Sasano teaches the italicized portions of: wherein the medical images were generated by different imaging modalities and are displayed in different view modes [E.g., Fig. 7C shows that medical images from two different modalities (CT and MRI) are displayed on the same screen; paragraph 0075, “Similarly, as shown in FIG. 7C, it is possible to show a display appearance in which the multi display form of MRI images is provided in the upper region and the multi display form of CT images is provided in the lower region”; paragraph 0009, “display appearances and their displaying turn at the time of displaying at least one of a medical image and report information are set to each user as a display pattern, and at least one of a medical image and report information are displayed according to the display pattern corresponding to a user during an interpretation.  Therefore, it is possible to customize display appearances and displaying turn according to a diagnosis purpose of each user and personal preference.  Consequently, it is possible to customize a displaying operation during an interpretation, whereby it is possible to improve efficiency of the interpretation operation” (emphasis added)].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to take the invention of Tam in view of Mahesh, Marshall and Shieh, as embodied in a method of automatically selecting and displaying one of a different imaging modalities and are displayed in different view modes, as taught by Sasano.  The suggestion/motivation would have been to make viewing medical images created from different imaging modalities more efficient for the doctor.

9.	Claims 45 and 52 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Tam in view of Mahesh, Marshall, Shieh, and further in view of Weiss (US 2008/0297482 A1, listed in the IDS filed 2 July 2015).
Consider claim 45. Tam in view of Mahesh, Marshall and Shieh discloses the method of claim 44.
But Tam in view of Mahesh, Marshall and Shieh does not disclose the italicized portions of: wherein receiving the one or more customizations to the displayed first touchpad scheme or the displayed second touchpad scheme comprises detecting  a tapping input on a screen of the mobile communication device with a plurality of fingers; and a number of actuable control inputs included in the subset of the respective first or second set of actuable control inputs matches a number of fingers in the plurality of fingers that tapped the screen of the mobile communication device simultaneously.
However, Weiss teaches said italicized portions [E.g., Figs. 1F and 1G; e.g., paragraphs 0063-0068].
comprises detecting the user tapping a screen of the mobile communication device with a plurality of fingers, and the number of the subset of the user interface elements being the same as the number of fingers that tapped the screen of the mobile communication device simultaneously, as taught by Weiss.  The suggestion/motivation would have been to customize the mobile device interface such that the radiologist may quickly invoke only the number of user interface elements he/she wishes to invoke, and to exploit the quickness and efficiency of a simultaneous touch input from a plurality of fingers in invoking the desired user interface elements.
Consider claim 52.  Claim 52 recites limitations that are essentially the same as those recited in claim 45. Therefore, claim 52 is rejected on the same ground used to reject claim 45, mutatis mutandis.

10.	Claims 47, 55 and 56 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Tam in view of Mahesh and Marshall, Shieh, and further in view of O’Neal et al. (US 2009/0037821 A1, hereinafter "O’Neal”).

claim 47. Tam  in view of Mahesh and Marshall and Shieh discloses the method of claim 20.
In addition: Tam teaches wherein: the one of the plurality of medical images is a first medical image; the instruction is a first instruction [E.g., Fig. 1 and paragraph 0035 disclose that the same content can be displayed on the main display and the wireless communication device]; and 
But Tam in view of Mahesh and Marshall and Shieh apparently does not explicitly teach the italicized portions of: the method further comprises:
receiving a selection of a second medical image in the plurality of medical via the review workstation;
automatically selecting a third touchpad scheme of the plurality of different touchpad schemes in response to receiving the selection of the second medical image;
displaying the third touchpad scheme on the mobile communication device; 
detecting a manipulation of the third touchpad scheme; and
   sending  a second instruction from the mobile communication device to the review workstation to cause a change in the display of the second medical image in response to detecting the  manipulation of the third touchpad scheme. 
However, O’Neal teaches said italicized portions [See O’Neal claim 6, “outputting the slide as right-side video data if the slide is dispatched to the right display screen; and outputting the slide as left-side video data if the slide is directed to the left display screen.  selecting one of the first window and second window via the presentation control interface; receiving input from a device located remotely from the presentation control interfaces; adjusting the right-side video data based on the received input, if the 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to take the invention of Tam in view of Mahesh and Marshall and Shieh, as embodied in a method of automatically selecting and displaying one of a plurality of different available touchpad schemes on a mobile communication device to change the display of a medical image displayed on a medical image review workstation and specifically feature said italicized portions, as taught by O’Neal. The suggestion/motivation would have been to allow the radiologist to select another medical image and view it according to his/her preferences.
Consider claim 55.  Claim 55 recites limitations that are essentially the same as those recited in claim 47.  Therefore, claim 55 is rejected on the same ground used to reject claim 47, mutatis mutandis.
Consider claim 56.  Tam in view of Mahesh, Marshall, Shieh and O’Neal discloses the computer program product of claim 55
wherein at least one interface element in the second set of interface elements in the second touchpad scheme is not in the first set of interface elements in the first touchpad scheme.
In addition, Shieh teaches: wherein the second touchpad scheme is different than the selected touchpad scheme (fig. 5 and col. 4, line 49 to col. 5, line 47, wherein the user(s) move and operate the virtual pointing device(s). As the user slides his/her hand over touchscreen 200 such that the hand remains in substantial contact with .
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Li (US 2010/0231522), relates in general to the field of data entry, and in particular, to methods and apparatus for user input in a device.
B.	Cragun (US 2010/0293500), relates to presenting images. More specifically, the field of the invention relates to presenting images in a windowing environment based on multi-touch user input, the images generated by a medical imaging system.
C.	Kryze (US 2011/0018817), relates to the hand held case of the remote control unit includes at least one touchpad, and other sensors, such as acceleration sensors, case perimeter sensors, pressure sensors, RF signal sensors.  These sensors provide a rich array of sensory inputs that are classified by a pattern recognizer to generate control commands for both the consumer electronic equipment and the remote control unit itself.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        3/2/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625